Fisher, J.,
delivered the opinion of the court.
The plaintiffs in error were indicted in the Circuit Court of Madison county, under the Statute of 1850 to suppress trade and barter with slaves, and for other purposes, and were convicted on their trial in the court below.
On looking into the record, we deem it unnecessary to decide the points made by the attorney-general on behalf of the State, in argument at the bar, as it does not appear, by the record, that the grand jury, who found the indictment, were in any manner sworn to inquire' in and for the body of the county of Madison.
This is not now an open question in this court.
Judgment reversed, and cause remanded.